Case: 17-14897   Date Filed: 07/09/2018   Page: 1 of 10


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 17-14897
                         Non-Argument Calendar
                       ________________________

                        Agency No. A206-528-677



VICTOR TUM-LUX,

                                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                               (July 9, 2018)

Before TJOFLAT, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-14897    Date Filed: 07/09/2018    Page: 2 of 10


      Victor Tum-Lux petitions for review of the Board of Immigration Appeals’

(“BIA”) order affirming the Immigration Judge’s (“IJ”) denial of his application

for withholding of removal under the Immigration and Nationality Act (“INA”)

§ 241(b)(3), 8 U.S.C. § 1231(b)(3), and relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment

(“CAT”), 8 C.F.R. § 208.16(c). Tum-Lux argues that he established past

persecution in Guatemala, and a likelihood of future persecution, through his

testimony that an international criminal organization, Mara Salvatrucha (“MS”),

threatened to kill him for refusing to join the gang. He argues that such

persecution was on account of membership in a particular social

group——“Guatemalan males who have been actively recruited by international

criminal organizations especially because they are indigenous and more vulnerable

in order to use them to commit illicit activities, but who have refused to join.” He

also argues that he is entitled to CAT relief because MS will kill him if he returns

to Guatemala. The government responds that we lack jurisdiction to review any

challenge to the BIA’s or IJ’s credibility and corroboration determinations because

Tum-Lux did not sufficiently exhaust any such claims before the BIA.

                                          I.

      Before addressing a petitioner’s arguments on the merits, we assess our

subject matter jurisdiction de novo. Indrawati v. U.S. Att’y Gen., 779 F.3d 1284,


                                          2
                Case: 17-14897   Date Filed: 07/09/2018   Page: 3 of 10


1297 (11th Cir. 2015). We may review a final order of removal only if an alien has

exhausted all administrative remedies available as a matter of right. INA

§ 242(d)(1), 8 U.S.C. § 1252(d)(1). An alien fails to exhaust his administrative

remedies with respect to a particular claim when he does not raise that claim before

the BIA, and we lack jurisdiction to consider unexhausted claims. Indrawati, 779
F.3d at 1297.

       To exhaust a claim, a petitioner must have previously argued “the core issue

now on appeal” before the BIA. Id. Exhaustion does not require a petitioner to

use precise legal terminology or to provide well-developed arguments in support of

his claim, but it does require that he provide information sufficient to enable the

BIA to review and correct any errors below. Id. These requirements are intended

to ensure that premature interference with the administrative process is avoided

and that the agency has had a full opportunity to consider a petitioner’s claims. Id.

at 1298.

       Although he did not offer well-developed arguments challenging the IJ’s

credibility and corroboration determinations to the BIA, Tum-Lux’s notice of

appeal and brief before the BIA squarely presented the core issues now on appeal,

including the credibility and corroboration determinations. Accordingly, he

sufficiently exhausted his claims, and we possess jurisdiction to review the merits

of his petition.


                                          3
              Case: 17-14897     Date Filed: 07/09/2018   Page: 4 of 10


                                          II.

      We review only the decision of the BIA, except to the extent that the BIA

expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). On appeal from the BIA’s decision, we review legal questions de

novo. Zhou Hua Zhu v. U.S. Att’y Gen., 703 F.3d 1303, 1307 (11th Cir. 2013).

Factual determinations are reviewed under the substantial-evidence test, which

requires us to view the record in the light most favorable to the agency’s decision

and draw all reasonable inferences in its favor. Adefemi v. Ashcroft, 386 F.3d
1022, 1026-27 (11th Cir. 2004) (en banc). In order to reverse administrative

factual findings, we must determine that the record “compels” reversal, not merely

that it supports a different conclusion. Id.

      Whether an asserted group qualifies as a particular social group under the

INA is a question of law that we review de novo. Malu v. U.S. Att’y Gen., 764
F.3d 1282, 1290 (11th Cir. 2014). A credibility determination is a factual finding

which we review under the substantial evidence test. Ruiz v. U.S. Att’y Gen., 440
F.3d 1247, 1255 (11th Cir. 2006).

      Under the INA, an alien shall not be removed to a country if his life or

freedom would be threatened in such country on account of race, religion,

nationality, membership in a particular social group, or political opinion. INA

§ 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). The burden of proof is upon the alien to


                                           4
               Case: 17-14897    Date Filed: 07/09/2018    Page: 5 of 10


show his eligibility for withholding of removal under the INA. 8 C.F.R.

§ 208.16(b).

      An applicant for withholding of removal may satisfy his burden of proof in

either of two ways. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1375 (11th Cir. 2006).

First, an alien may establish past persecution in his country based on a protected

ground. Id. If the alien establishes past persecution, it is presumed that his life or

freedom would be threatened upon return to that country unless the Department of

Homeland Security shows by a preponderance of the evidence that, among other

things, the country’s conditions have changed such that the applicant’s life or

freedom would no longer be threatened upon his removal. 8 C.F.R.

§§ 208.16(b)(1)(i), (ii); Tan, 446 F.3d at 1375. Second, “[a]n alien who has not

shown past persecution . . . may still be entitled to withholding of removal if he can

demonstrate a future threat to his life or freedom on a protected ground in his

country.” Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437 (11th Cir. 2004)

(quotation marks omitted).

      If credible, an alien’s testimony may be sufficient without corroboration to

sustain his burden of proof in establishing eligibility for relief, and, conversely, an

adverse credibility determination alone may be sufficient to support the denial of

his application. Ruiz, 440 F.3d at 1255 (applying the credibility standard in the

asylum context). Indications of reliable testimony include consistency with direct


                                           5
              Case: 17-14897     Date Filed: 07/09/2018   Page: 6 of 10


examination, consistency with the written application, and the absence of

embellishments. Id. Once an adverse credibility finding is made, the burden shifts

to the applicant to show that the IJ’s credibility decision was not supported by

specific, cogent reasons, or was not based on substantial evidence. Id.

      Substantial evidence supports an adverse credibility finding where omissions

in an alien’s application are revealed during the alien’s testimony at his merits

hearing. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287-88 (11th Cir. 2005). The

BIA and IJ may consider inaccuracies, inconsistencies, and falsehoods contained in

an applicant’s evidence without regard to whether they go to the heart of his claim.

Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1233 (11th Cir. 2006); see also INA

§ 208(b)(1)(B)(iii), 8 U.S.C. § 1158(b)(1)(B)(iii).

      Pursuant to the REAL ID Act of 2005, for applications filed after May 11,

2005, where the trier of fact determines that the applicant should provide evidence

that corroborates otherwise credible testimony, such evidence must be provided

unless the applicant does not have the evidence and cannot reasonably obtain the

evidence. INA § 208(b)(1)(B)(ii), 8 U.S.C. § 1158(b)(1)(B)(ii).

      Although neither the INA nor the regulations implementing the INA define

“persecution,” we have stated that “persecution is an extreme concept, requiring

more than a few isolated incidents of verbal harassment or intimidation, and that

mere harassment does not amount to persecution.” Sanchez Jimenez v. U.S. Att’y


                                          6
              Case: 17-14897     Date Filed: 07/09/2018    Page: 7 of 10


Gen., 492 F.3d 1223, 1232 (11th Cir. 2007). On the other hand, we have held that

an alien who had been accosted at gunpoint and later severely beaten had suffered

persecution. Delgado v. U.S. Att’y Gen., 487 F.3d 855, 861 (11th Cir. 2007).

      Both past and future persecution must be “on account of race, religion,

nationality, membership in a particular social group, or political opinion.” Sanchez

Jimenez, 492 F.3d at 1232. A “particular social group” is not defined in the INA,

but we have deferred to the BIA’s formulation for determining whether a particular

group qualifies. Castillo-Arias v. U.S Att’y Gen., 446 F.3d 1190, 1196 (11th Cir.

2006). First, the group’s members must have a “common characteristic other than

their risk of being persecuted,” and that characteristic must be either immutable or

fundamental to their individual conscience or identity. Id. at 1193-94, 1196-97.

Furthermore, a group must (1) have sufficient “social distinction,” and (2) not be

too numerous or inchoate. Id. at 1194, 1196-98; see also Rodriguez v. U.S. Att’y

Gen., 735 F.3d 1302, 1310 (11th Cir. 2013); Matter of W-G-R-, 26 I.&N. Dec. 208,

215-18 (BIA 2014) vacated in part on other grounds by Reyes v. Lynch, 842 F.3d
1125 (9th Cir. 2016) (renaming “social visibility” as “social distinction”). Social

distinction requires a group to be socially distinct within the society in question,

i.e., it must be perceived as a group by society. Matter of W-G-R-, 26 I.&N. Dec.

at 216-18. Whether a person belongs to a particular social group must be looked at

contextually, keeping in mind the culture and society of the alien’s country. Id. at


                                           7
              Case: 17-14897     Date Filed: 07/09/2018   Page: 8 of 10


214. The BIA has held that “[p]ersons who resist joining gangs have not been

shown to be part of a socially visible group.” Matter of E-A-G-, 24 I.&N. Dec.

591, 594-95 (BIA 2008). Moreover, evidence that is consistent with “private

violence,” or that “merely shows that a person has been the victim of criminal

activity” does not constitute evidence of persecution based on a statutorily-

protected ground. Ruiz, 440 F.3d at 1258.

      Here, substantial evidence supported the BIA’s and IJ’s denial of Tum-Lux’s

application for withholding of removal for several reasons. Tum-Lux’s testimony

was vague and uncorroborated, and he omitted any mention of his brother being

threatened by MS from his written application. As a result, substantial evidence

supported the BIA’s and IJ’s determination that he was not credible. Moreover,

the verbal threats he experienced did not rise to the level of persecution, and he did

not show that his proposed social group possessed social distinction within

Guatemalan society. Accordingly, substantial evidence supported the BIA’s and

IJ’s denial of Tum-Lux’s application for withholding of removal.

                                         III.

      The CAT states that signatory nations will not “expel, return or extradite a

person to another State where there are substantial grounds for believing he would

be in danger of being subjected to torture.” United Nations Convention Against

Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, Art.


                                          8
              Case: 17-14897     Date Filed: 07/09/2018    Page: 9 of 10


3(1), Dec. 10, 1984, S. Treaty Doc. No. 100–20 (1988), 1465 U.N.T.S. 85. To be

entitled to relief under the CAT, an applicant bears the burden of proof to establish

that it is more likely than not that he would be tortured if removed to the proposed

country of removal. 8 C.F.R. § 208.16(c)(2); Reyes-Sanchez v. U.S. Att’y Gen.,

369 F.3d 1239, 1242 (11th Cir. 2004).

      To obtain CAT relief, the alien must demonstrate that the torture would be

inflicted by the government or with the government’s acquiescence. Reyes-

Sanchez, 369 F.3d at 1242. Acquiescence “requires that the public official, prior to

the activity constituting torture, have awareness of such activity and thereafter

breach his or her legal responsibility to intervene to prevent such activity.” Id.

(quotation marks omitted); see also 8 C.F.R. § 208.18(a)(7). A government does

not “acquiesce” to torture where it “actively, albeit not entirely successfully,

combats” illegal activities. Reyes-Sanchez, 369 F.3d at 1243 (quotation marks

omitted).

      Substantial evidence supported the BIA’s and IJ’s denial of Tum-Lux’s

application for CAT relief. Tum-Lux testified that neither he, nor anyone else in

his village, ever reported MS’s threats to authorities. Additionally, the alleged

ineffectiveness of Guatemalan authorities in combatting organized crime is not

tantamount to acquiescence to torture. Accordingly we deny his petition for

review.


                                           9
    Case: 17-14897   Date Filed: 07/09/2018   Page: 10 of 10


PETITION DENIED.




                              10